Title: To Thomas Jefferson from Martha Jefferson, 8 [March] 1787
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas



Panthemont february [i.e., March] 8 1787

Being disapointed in my expectation of receiving a letter from my dear papa, I have resolved to break so painful a silence by giving you an example that I hope you will follow, particularly as you know how much pleasure your letters give me. I hope your wrist is better and I am inclined to think that your voyage is rather for your pleasure than for your health. However I hope it will answer both purposes. I will now tell you how I go on with my masters. I have began a beautiful tune with balbastre, done a very pretty landskip with Pariseau, a little man playing on the violin, and began another beautiful landskape. I go on very slowly with my tite live, its being in such ancient italian that I can not read with out my master and very little with him even. As for the dansing master I intend to leave him off as soon as my month is finished. Tell me if you are still determined that I shall dine at the abesse’s table. If you are I shall at the end of my quarter. The kings speach and that of the eveque de Narbone has been copied all over the convent. As for Monseur he rose up to speak but sat down again  with out daring to open his lips. I know no news but supose Mr. Short will write you enough for him and me too. Mde. Thaubenen desires her compliments to you. Adieu my dear papa. I am afraid you will not be able to read my scrawl, but I have not the time of coppying it over again. Therefore I must beg your indulgence and assure [you] of the tender affection of yours,

M Jefferson


Pray write often and long letters.

